Title: To George Washington from Major Thomas Cogswell, 14 February 1778
From: Cogswell, Thomas
To: Washington, George



Sir
Springfield [Mass.] Febury 14th 1778

in my travels through the different States i found that the recruitting officers from your armey where Enlisting Deserters from Generall Hows and Burgones Armeys and allso Receiveing them as Subtitutes in roome of the inhabitantes for your armey. i have Discovered that there has many Deserted from Mr Burgoyne Armey Sin[c]e he arived at Boston and the Committyes of the Differents Town and Destricts are hireing of them and Returning of them over to the Recruiting officers as mentiond above and by that means the officers means to bee excused from your orders. i am of the openion that if there is Not a Stop put to Such practicess that Before Next June there will bee one Thousand Enlisted that will Leave Mr Burgones Armey and Receive the Differint Bountyes from the Continent and States and then Desert to Generall How: witch has Bean the Case of many of Late and i make no Doute but that Mr Burgoyne would bee glad to Dispose of all his armey in such a manner i Thought it my Duty to give you the Earlyest intelligen[c]e

of these peticulars if i have gone out of the Line of my Duty i Big your Excelency Pardon I am with Respect your Most obedient Humble Servent

Thomas Cogswell Major

